Title: From George Washington to the Commissioners for the Federal District, 7 May 1791
From: Washington, George
To: Commissioners for the Federal District


Duplicate 
Gentlemen,Charleston, May 7th 1791.  
I have received your letter of the 14th of last month.
It is an unfortunate circumstance in the present stage of the business, relative to the federal city, that difficulties unforeseen and unexpected should arise to darken, perhaps to destroy, the fair prospect which it presented when I left Georgetown—and which the instrument, then signed by the combined interest (as it was termed) of Georgetown and Carrollsburg, so plainly describes—The pain which this occurrence occasions me is the more sensibly felt, as I had taken pleasure, during my journey through the several States, to relate the agreement, and to speak of it, on every proper occasion, in terms, which applauded the conduct of the Parties, as being alike conducive to the public welfare, and to the interest of individuals, which last it was generally thought would be most benefitted by the amazing encrease of the property reserved to the Land holders.
The words cited by Messrs Young, Peters, ⟨Lingan⟩, and Forrest

and Stoddert may be nearly what I expressed—but will these Gentlemen say this was given as the precise boundary, or will they, by detaching these words, take them in a sense unconnected with the general explanation of my ideas and views upon that occasion, or without the qualifications, which, unless I am much mistaken, were added, of running about so and so—for I had no map before me for direction—Will they not recollect my observation that Philadelphia stood upon an area of three by two miles, and that, if the metropolis of one State occupied so much ground, what ought that of the United States to occupy? Did I not moreover observe that before the city could be laid out, and the spot for the public buildings be precisely fixed on, the water courses were to be levelled, the heights taken &ca &ca?
Let the whole of my declaration be taken together, and not a part only, and being compared with the instrument then subscribed, together with some other circumstances which might be alluded to, let any impartial man judge whether I had reason to expect that difficulties would arise in the conveyances.
When the instrument was presented I found no occasion to add a word with respect to boundary, because the whole was surrendered upon the conditions which were expressed—Had I discovered a disposition, in the subscribers to contract my views I should then have pointed out the inconveniences and the impolicy of the measure.
Upon the whole I shall hope and expect that the business will be suffered to proceed—and the more so as they cannot be ignorant that the further consideration of a certain measure in a neighbouring State stands postponed—for what reason is left to their own information or conjectures.
I expect to be with you at the time appointed, and should be exceedingly pleased to find all difficulties removed. I am, with great esteem, Gentlemen, Your most obedient Servant

Go: Washington

